                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

NATIONWIDE MUTUAL FIRE                            )
INSURANCE COMPANY,                                )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )           No. 3:19-CV-289-CEA-HBG
                                                  )
ANDREW RAGONE, and                                )
FRANK MUSOLINO,                                   )
                                                  )
              Defendants.                         )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion for Withdrawal [Doc. 38], filed by Defendant Musolino’s

counsel, Attorney Adam Selvidge. For grounds, the Motion states that circumstances arose that

render it impossible for Attorney Selvidge to continue representing Defendant Musolino.

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                      (1) File a motion with the Court requesting permission to
                      withdraw as counsel of record;

                      (2) Include in the motion the current mailing address and
                      telephone number of the client;

                      (3) Unless the motion is signed by both the attorney and the
                      client or a consent to the withdrawal signed by the client is
                      attached to the motion, provide a copy of the motion to the
                      client at least 14 days prior to the date the motion is filed;

                      (4) If a hearing date on the motion is set, certify in writing to
                      the Court that the client was served at least 7 days before the
                      hearing with notice (i) of the date, time, and place of hearing
                     and (ii) that the client as a right to appear and be heard on
                     the motion; and

                     (5) Certify to the Court that the above requirements have
                     been met.

       The instant Motion does not comply with the above Local Rule. Accordingly, the Motion

for Withdrawal [Doc. 38] is DENIED WITHOUT PREJUDICE. Attorney Selvidge may refile

his motion in accordance with Local Rule 83.4.

       IT IS SO ORDERED.

                                           ENTER:


                                           United States Magistrate Judge




                                                 2
